FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JERRY D. BRUCE,                            
                Plaintiff-Appellant,              No. 06-35529
                v.
                                                   D.C. No.
                                                CV-04-01310-ALA
MICHAEL J. ASTRUE, Commissioner,
Social Security Administration,                    OPINION
               Defendant-Appellee.
                                           
         Appeal from the United States District Court
                  for the District of Oregon
           Ann L. Aiken, District Judge, Presiding

                    Submitted July 11, 2008*
                       Portland, Oregon

                       Filed March 5, 2009

      Before: Mary M. Schroeder and Harry Pregerson,
     Circuit Judges, and Lyle E. Strom,** District Judge.

                   Opinion by Judge Pregerson




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Lyle E. Strom, U.S. District Judge for the District of
Nebraska, sitting by designation.

                                 2733
                     BRUCE v. ASTRUE                2735




                      COUNSEL

James S. Coon, Swanson, Thomas & Coon, Portland, Oregon,
for the plaintiff-appellant.

Jamala Edwards, Assistant Regional Counsel, Office of the
General Counsel, Social Security Administration, Seattle,
Washington, for the defendant-appellee.
2736                   BRUCE v. ASTRUE
                          OPINION

PREGERSON, Circuit Judge:

   Jerry Bruce (“Bruce”) appeals the district court’s judgment
affirming the Commissioner of Social Security’s decision to
deny Bruce’s application for Supplemental Security Income
(“SSI”) and Disability Insurance Benefits (“DIB”) under
Titles II and XVI of the Social Security Act. We have juris-
diction under 28 U.S.C. § 1291. Because the ALJ failed to
adequately address competent lay witness testimony favorable
to Bruce, we reverse the district court’s judgment and remand.

                               I.

   Bruce filed claims for SSI and DIB, alleging disability due
to severe degenerative joint disease in his right hip and severe
depression. The Social Security Administration denied these
claims initially and upon reconsideration. Bruce requested a
hearing.

  Bruce, who was forty-three years old at the time of his
hearing, has a ninth grade education. In June 1997, Bruce
became disabled. He testified that he continues to suffer from
severe degenerative joint disease and severe depression.

   At the hearing, Cindy Bruce testified that she and Bruce
had been married for ten years and that since an accident in
1997 his impairments had negatively affected his ability to
work. Cindy Bruce testified that, at least twice per week,
Bruce refuses to leave the bedroom, bathe, and eat, because
of his severe depression. She explained that on most days he
lies down during the day for forty-five minutes to an hour and
a half.

   A vocational expert also testified at Bruce’s hearing. In
response to the ALJ’s hypothetical question, the vocational
expert expressed the opinion that Bruce could perform the
                       BRUCE v. ASTRUE                     2737
work required for certain unskilled jobs available in the
national economy. But the vocational expert noted that
absence from the workplace two or more days a month would
disqualify Bruce from gainful employment at any job.

   In his decision, the ALJ found that Bruce suffers from
degenerative joint disease of the right hip and depression with
anxiety and a personality disorder. The ALJ concluded that
Bruce’s residual functional capacity precludes him from
returning to his past relevant work. The ALJ found, however,
that Bruce is capable of making an adjustment to other
unskilled jobs existing in significant numbers in the national
economy — including a parking lot attendant, produce sorter,
and small products assembler.

                              II.

   Bruce contends that the ALJ erred in finding that he could
perform other work in the national economy. Specifically, he
argues that the ALJ erred in rejecting, without sufficient com-
ment, the lay witness testimony of his wife, Cindy Bruce. We
agree that the ALJ failed to properly address the lay witness
testimony of Cindy Bruce.

   We review de novo a district court’s order upholding the
Social Security Commissioner’s denial of disability benefits.
Moore v. Comm’r, 278 F.3d 920, 924 (9th Cir. 2002). We
“must independently determine whether the Commissioner’s
decision is (1) free of legal error and (2) is supported by sub-
stantial evidence.” Id. (citing cases).

   [1] “In determining whether a claimant is disabled, an ALJ
must consider lay witness testimony concerning a claimant’s
ability to work.” Stout v. Comm’r, 454 F.3d 1050, 1053 (9th
Cir. 2006); see also 20 C.F.R. §§ 404.1513(d)(4), (e). Such
testimony is competent evidence and “cannot be disregarded
without comment.” Nguyen v. Chater, 100 F.3d 1462, 1467
(9th Cir. 1996). If an ALJ disregards the testimony of a lay
2738                          BRUCE v. ASTRUE
witness, the ALJ must provide reasons “that are germane to
each witness.” Id. Further, the reasons “germane to each wit-
ness” must be specific. Stout, 454 F.3d at 1054 (explaining
that “the ALJ, not the district court, is required to provide spe-
cific reasons for rejecting lay testimony”) (emphasis added).

   [2] The ALJ failed to meet this standard with respect to
Cindy Bruce’s testimony. The ALJ was required to consider
and comment upon competent lay testimony, as it concerned
how Bruce’s impairments impact his ability to work.
Although the ALJ found Cindy Bruce’s testimony “generally
credible,”1 the ALJ failed to consider her testimony when
reaching conclusions regarding Bruce’s ability to work. Spe-
cifically, when the ALJ asked the Commissioner’s vocational
expert what turned out to be the dispositive hypothetical ques-
tion, the ALJ failed to include the limitations on Bruce’s abil-
ity to work that Cindy Bruce recounted, such as Bruce’s
refusal to leave the bedroom, bathe, and eat because of his
severe depression and his need to lie down for forty-five min-
utes to an hour and a half most days.

   [3] Moreover, the ALJ gave inconsistent and inadequate
reasons for rejecting the wife’s lay opinion testimony. The
ALJ found her credible in her observations of her husband’s
activities, and the ALJ should not have discredited her testi-
mony on the basis of its relevance or irrelevance to medical
  1
   The ALJ’s entire discussion of Cindy Bruce’s testimony is as follows:
      I have further considered the 3rd party statements of Cindy
      Bruce, the claimant’s spouse found at Exhibit B6E, as well as her
      testimony during the first hearing and find such to be generally
      credible to the extent she is simply reporting her observations of
      the behaviors the claimant demonstrates. She is not knowledge-
      able in the medical and/or vocational fields and thus is unable to
      render opinions on how the claimant’s impairments impact his
      overall abilities to perform basic work activities. Further, her tes-
      timony and statements are not supported by the objective medical
      evidence. Finally, it should be noted she has also applied for dis-
      ability benefits.
                       BRUCE v. ASTRUE                    2739
conclusions. See 20 C.F.R. § 404.1513(d) (providing that lay
witness testimony may be introduced “to show the severity of
[the claimant’s] impairment(s) and how it affects [his] ability
to work”); Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th Cir.
1993) (“[F]riends and family members in a position to
observe a claimant’s symptoms and daily activities are com-
petent to testify as to her condition.”). Nor under our law
could the ALJ discredit her lay testimony as not supported by
medical evidence in the record. See, e.g., Smolen v. Chater,
80 F.3d 1273, 1289 (9th Cir. 1996) (“The rejection of the tes-
timony of [the claimant’s] family members because [the
claimant’s] medical records did not corroborate her fatigue
and pain violates SSR 88-13, which directs the ALJ to con-
sider the testimony of lay witnesses where the claimant’s
alleged symptoms are unsupported by her medical records.”).
The ALJ also noted that Cindy Bruce, who he found to be a
generally credible witness, was applying for benefits on her
own behalf. This fact should not disqualify her from rendering
an opinion regarding her husband’s ability to work. Nor did
it have any apparent bearing on her credibility. Cf. Greger v.
Barnhart, 464 F.3d 968, 972 (9th Cir. 2006) (holding that an
ALJ permissibly rejected the claimant’s ex-girlfriend’s testi-
mony in part because her close relationship with the claimant
and desire to help him influenced her).

   [4] A lay person, Bruce’s wife, though not a vocational or
medical expert, was not disqualified from rendering an opin-
ion as to how her husband’s condition affects his ability to
perform basic work activities. See 20 C.F.R. § 404.1513(d)(4)
(providing that evidence provided by lay witnesses may be
used to show “the severity of [a claimant’s] impairment(s)
and how it affects [the claimant’s] ability to work”).

                             III.

  For the above reasons, we reverse and remand.

  REVERSED AND REMANDED.